2022 IL App (1st) 200966
                                           No. 1-20-0966
                                   Opinion filed February 9, 2022
                                                                                       Third Division
 ______________________________________________________________________________

                                     IN THE
                         APPELLATE COURT OF ILLINOIS
                                 FIRST DISTRICT
 ______________________________________________________________________________

 ROBERT SEIFERT,                                               )
                                                               )
          Plaintiff,                                           )
                                                               )    Appeal from the
     v.                                                        )    Circuit Court of
                                                               )    Cook County.
 SNECKENBERG THOMPSON & BRODY, LLP,                            )
 and EMILIE GLYNN KAPLAN,                                      )    No. 17 L 632
                                                               )
          Defendants-Appellees                                 )    Honorable
                                                               )    Margaret Ann Brennan,
 (Debra Duffy, as Trustee of the Debra D. Seifert              )    Judge Presiding.
 Living Trust,                                                 )
                                                               )
                  Appellant).                                  )



          JUSTICE BURKE delivered the judgment of the court, with opinion.
          Presiding Justice Gordon and Justice Ellis concurred in the judgment and opinion.

                                            OPINION

¶1     This appeal arises following the circuit court’s dismissal of the underlying legal

malpractice action against defendants Sneckenberg, Thompson, & Brody, LLP, and Emilie Glynn

Kaplan (collectively, STB), for want of prosecution. The court dismissed the matter after the

original plaintiff, Robert Seifert (Robert), died during the pendency of the proceedings. The court
No. 1-20-0966

rejected separate motions brought by the Robert J. Seifert Trust (RJS Trust) and appellant, Debra

Duffy (Debra), as trustee for the Debra D. Seifert Living Trust (Duffy Trust), to substitute as party

plaintiff following Robert’s death. The court denied the RJS Trust’s motion on the basis that Robert

brought the malpractice action as an agent for the Duffy Trust, and such agency did not transfer to

his personal estate, the RJS Trust, after his death. The court denied the Duffy Trust’s motion to

substitute, which was presented to the court after the court entered the dismissal for want of

prosecution, on the basis that the Duffy Trust failed to act with due diligence in prosecuting the

cause of action. The circuit court also denied the Duffy Trust’s motion to vacate the dismissal for

want of prosecution.

¶2     On appeal, the Duffy Trust asserts that the circuit court abused its discretion in dismissing

the case for want of prosecution where either the RJS Trust or the Duffy Trust had standing to

pursue the legal malpractice action following Robert’s death. Appellant contends that the circuit

court’s denial of the motion to substitute and subsequent dismissal foreclosed the proper plaintiff

from being able to step in and vindicate its rights. STB asserts that because of defects in appellant’s

notice of appeal, this court lacks jurisdiction to consider the merits of this appeal. This court

previously entered an order to consider STB’s motion to dismiss the appeal pursuant to Illinois

Supreme Court Rule 303(b) (eff. Jul. 1, 2017), along with our consideration of the case. STB also

contends that the circuit court properly denied the motions from the RJS Trust and the Duffy Trust

to substitute and did not abuse its discretion in entering and refusing to vacate the dismissal for

want of prosecution.

¶3                                       I. BACKGROUND

¶4                             A. The Underlying Malpractice Action




                                                 -2-
No. 1-20-0966

¶5     Robert’s ex-wife, Debra, held title to a property located in Barrington Hills, Illinois (the

Property). Pursuant to Robert and Debra’s divorce decree, Debra owned the equity in the Property

while Robert owned the debt. Debra entered into an agreement to sell the Property to Brian LeMay.

Debra authorized Robert to act as her agent in the sale of the Property. The sale to LeMay fell

through after a dispute arose between the parties regarding the amounts LeMay owed. LeMay filed

suit against Robert, Debra, and the banks that held the mortgage on the Property. Robert and Debra

retained STB to represent them against LeMay. The parties engaged in settlement negotiations

after the bank informed the parties that it planned to initiate foreclosure proceedings on the

Property. STB advised Robert and Debra to retain another attorney to represent them at the closing.

The second closing fell through after LeMay refused to pay a fee to the title company. STB then

advised Robert and Debra that a conflict of interest had developed and that STB would be

withdrawing as counsel. LeMay eventually voluntarily dismissed his claims, and Robert and Debra

dismissed their counterclaims. In March 2016, the bank initiated foreclosure proceedings against

the Property. The parties entered into another settlement agreement that resulted in LeMay and

Robert releasing their claims against each other and the Property being sold to a third party.

¶6     In January 2017, Robert filed a complaint against STB, alleging legal malpractice based

on their representation during the dispute with LeMay. Robert brought the complaint “for himself

and as property manager for the Debra D. Seifert Living Trust.” Robert asserted that STB failed

to “zealously pursue discovery,” failed to file a counterclaim, and hid the health issues of the one

of the firm’s senior partners. Robert asserted that the attorney who handled their case, defendant

Kaplan, pressured Robert to sign a settlement agreement that did not adequately protect his

interests. Robert sought fees of more than $40,000 paid to STB during its representation and

compensatory damages in the form of lost rent on the Property of more than $200,000.


                                               -3-
No. 1-20-0966

¶7     After further pleadings, Robert eventually filed a second amended complaint adding

additional background and factual allegations. In the second amended complaint, Robert

represented that he was the “manager and agent” for the Duffy Trust, which owned the Property.

Robert alleged that if STB had filed requests to admit during discovery, they would have

discovered that LeMay’s reasons for refusing to close on the Property were “specious.” The

gravamen of Robert’s complaint was that STB allowed the lawsuit with LeMay to carry on for

years, a period during which LeMay occupied the property, but did not pay rent. As a result, the

Property was subject to foreclosure because the Duffy Trust relied on payments from LeMay to

pay the Property’s mortgage.

¶8     STB filed a third party complaint for contribution against attorneys Mark Becker and

Charles Silverman. Silverman was representing Robert in the legal malpractice action against STB.

The complaint was based on the Joint Tortfeasor Contribution Act (740 ILCS 100/1 et seq. (West

2016)) and alleged that, as Robert’s successor counsel, Silverman could have refiled the claims

against LeMay that Robert claimed were mishandled by STB. STB pointed out that the claims

were voluntarily dismissed and therefore could have been refiled within one year. See 735 ILCS

5/13-217 (West 2018).

¶9     Silverman and Becker filed separate motions to dismiss the third party complaint. On May

3, 2019, the court entered separate orders disposing of the motions to dismiss. The court granted

Becker’s motion to dismiss the claims against him in the third party complaint. The court denied,

however, Silverman’s motion to dismiss. With regard to Silverman, the court found that were

questions of fact as to when Silverman was retained by Robert that precluded dismissal of the third

party complaint.




                                               -4-
No. 1-20-0966

¶ 10                   B. Motions to Substitute and Dismissal for Want of Prosecution

¶ 11   Robert passed away on December 8, 2019. On December 17, 2019, the RJS Trust moved

to substitute as party plaintiff. The motion was accompanied by an affidavit from Bonnie Pittenger,

who represented that she was trustee of the RJS Trust, which was created in July 2017. Pittenger

averred that Robert placed all of his property in the RJS Trust, including his claims in the current

proceedings. Pittenger further averred that Robert directed her to manage the lawsuit on behalf of

his estate and that his estate was entirely in the RJS Trust.

¶ 12   STB filed an objection to the motion to substitute, contending that Robert did not have any

ownership interest in the Property and brought the legal malpractice action pursuant to the power

of attorney granted to him by Debra. STB asserted that the claim did not therefore personally

belong to Robert and was not his personal property to transfer to the RJS Trust. STB cited

precedent stating that legal malpractice claims are not assignable and belong only to the party that

was damaged as a result of the malpractice. See Brocato v. Prairie State Farmers Insurance Ass’n,

166 Ill. App. 3d 986, 989 (1988). STB maintained that when Robert died, his agency to direct the

malpractice action expired and could not be passed to the RJS Trust. STB also asserted that the

request for substitution was supported by a single affidavit and there were no trust documents,

letters of office, or estate documents offered to support the averments in the affidavit.

¶ 13   On February 21, 2020, the circuit court entered an order denying the RJS Trust’s motion

to substitute. The court agreed with STB that legal malpractice actions are not assignable. The

court observed that Robert brought the legal malpractice action pursuant to a power of attorney

granted to him by Debra, the trustee of the Duffy Trust. The court found that when Robert died,

his agency did not pass to the RJS Trust and in fact expired. The court found that the power to

make decisions regarding the Property in the malpractice action “reverted to Debra Duffy as trustee


                                                 -5-
No. 1-20-0966

of the Duffy Trust.” The court rejected the RJS Trust’s argument that the Survival Act (Act) (755

ILCS 5/27-6 (West 2018)) permitted this cause of action to be continued by Robert’s representative

because the claim was not Robert’s personal property that could be transferred to his estate.

¶ 14    On March 5, 2020, the RJS Trust filed a motion to reconsider the February 21 ruling. In

the motion, the RJS Trust contended that it was a proper party because the legal malpractice also

personally harmed Robert in the form of lost income from the Property.

¶ 15    On March 12, 2020, the circuit court denied the RJS Trust’s motion to reconsider and

dismissed the case for want of prosecution, “there being no party plaintiff.”

¶ 16    On March 19, 2020, the Duffy Trust filed a motion to vacate the dismissal for want of

prosecution and substitute as plaintiff. In the motion, the Duffy Trust noted that the circuit court

previously ordered that the Duffy Trust was the correct party plaintiff. Attached to the motion was

a “Permission to Represent & Conflict Waiver” signed by Debra. In the waiver, Debra indicated

that she wished Silverman to represent her interests in the malpractice action.

¶ 17    STB once again objected to the motion to substitute, contending that the Duffy Trust did

not attach any trust documents or letters of office necessary for the circuit court to grant the

substitution of a new plaintiff. STB also pointed out that the “Permission to Represent & Conflict

Waiver” form was not notarized and, therefore, was not sufficient for substitution of a new

individual as plaintiff.

¶ 18    On August 27, 2020, the court denied the Duffy Trust’s motion to vacate the dismissal for

want of prosecution and substitute plaintiff “with prejudice.” The court noted that it entered the

dismissal for want of prosecution “in large part due to the fact that even after several months

following [Robert’s] dying as a result of cancer, which had been an issue throughout this case,

there was still no proper plaintiff to pursue the action.” The court observed that although there was

                                                -6-
No. 1-20-0966

a preference to decide cases on their merits, plaintiffs had a responsibility to prosecute the case

with due diligence. The court found that continuing the matter “would pose an unnecessary burden

to the parties and would only stand to bog down the Court’s docket.”

¶ 19    That same day, plaintiffs filed a notice of appeal. In identifying the orders appealed from,

the plaintiffs identified the August 27, 2020, order denying the motion to vacate the dismissal for

want of prosecution and substitute the Duffy Trust as plaintiff, and the May 3, 2019, order denying

Silverman’s motion to dismiss the third party complaint for contribution.

¶ 20                                        II. ANALYSIS

¶ 21    On appeal, appellant contends that the circuit court erred in dismissing the case for want of

prosecution and erred in denying the motions to substitute by both the RJS Trust and the Duffy

Trust. Appellant asserts that either trust was a proper plaintiff and should have been permitted to

substitute as plaintiff. Appellant also contends that the court erred in refusing to vacate its dismissal

for want of prosecution for lack of due diligence in prosecuting the case when the Duffy Trust, the

party the court recognized as the proper plaintiff, sought to substitute as plaintiff only one week

after the court dismissed the case.

¶ 22                                        A. Jurisdiction

¶ 23    Before we can address the merits of appellant’s claims, we must first determine whether

this court has jurisdiction to consider all aspects of this appeal. STB previously filed a motion to

dismiss the appeal pursuant to Illinois Supreme Court Rule 303(b) (eff. Jul. 1, 2017). In the motion,

STB contended that the notice of appeal noticed two circuit court orders: the May 3, 2019, order

and the August 27, 2020, order. Appellant asserted that those orders were directed at Silverman

and the Duffy Trust, respectively. Appellant pointed out, however, that Robert was listed as the

sole appellant. STB contended that the notice of appeal was therefore “facially invalid” because it

                                                  -7-
No. 1-20-0966

failed to properly list the appropriate appellants that were subject to the May 3, 2019, and August

27, 2020, orders.

¶ 24   This court entered an order holding the motion to dismiss pending the Duffy Trust

obtaining leave of court to file an amended notice of appeal naming a living party as the appellant.

Appellant filed an amended notice of appeal now naming “Debra Duffy as trustee of the Debra D.

Seifert Living Trust” as the appellant and still listing the May 3, 2019, and August 27, 2020, orders

as the orders appealed from.

¶ 25   Following the filing of the amended notice of appeal, STB filed a second motion to dismiss

the appeal pursuant to Rule 303(b). STB asserted that the amended notice of appeal “again fails to

properly list the appropriate appellant(s) that are subject to both the August 27, 2020[,] and May

3, 2019[,] orders.” (Emphasis in original.) STB contended that the amended notice of appeal

therefore did not confer jurisdiction on this court and the matter should be dismissed. This court

entered an order that STB’s motion to dismiss would be taken with the case.

¶ 26   In its response brief before this court, STB’s argument changed somewhat in response to

appellant’s arguments on appeal. STB noted that despite including only the May 3, 2019, order

and the August 27, 2020, order in the notice of appeal, appellant devoted much of its opening brief

to discussing the court’s February 21, 2020, and March 12, 2020, orders. Those orders denied the

RJS Trust’s motion to substitute, denied the motion to reconsider the denial of the motion to

substitute, and entered the dismissal for want of prosecution. STB contends that we do not have

jurisdiction to review those rulings because they are not included in the notice of appeal and do

not relate to the final order from August 27, 2020. STB also asserts that those orders concerned

the RJS Trust, which is a proposed plaintiff that is separate and independent from the Duffy Trust

that is the party related to the August 27, 2020, order and the amended notice of appeal. STB


                                                -8-
No. 1-20-0966

contends that we should therefore “ignore” any arguments related to the RJS Trust’s motion to

substitute. STB also asserts that although the May 3, 2019, order is referenced in the notice of

appeal, appellant did not offer any arguments regarding that ruling in their opening brief; therefore,

any issues raised with that ruling should be considered waived.

¶ 27    In response, appellant maintains that although the May 3, 2019, order was referenced in

the notice of appeal, that order “is not at issue here, and was not argued in the opening brief.”

Appellant asserts that the August 27, 2020, 1 order “pertained to the question of whether the Duffy

Trust could be substituted as party plaintiff.” Appellant contends that by referencing this order in

the notice of appeal, appellant was indicating “that the issue of standing, and the right to continue

prosecuting the case, was being contested.” Appellant acknowledges that the “better practice”

would have been to list all of the orders pertaining to the RJS Trust, as well as the August 27, 2020,

order, but asserts that the notice of appeal was sufficient to confer jurisdiction on this court and

that failure to comply strictly with the form of the notice should not be fatal to its appeal.

¶ 28    Illinois Supreme Court Rule 303(b)(2) (eff. July 1, 2017) provides that a notice of appeal

“shall specify the judgment or part thereof or other orders appealed from and the relief sought from

the reviewing court.” A notice of appeal confers jurisdiction on a court of review to consider only

the judgments or parts of judgments specified in the notice of appeal. People v. Lewis, 234 Ill. 2d

32, 37 (2009). “The purpose of the notice of appeal is to inform the prevailing party that the other

party seeks review of the trial court’s decision.” Id. The notice of appeal “ ‘should be considered

as a whole and will be deemed sufficient to confer jurisdiction on an appellate court when it fairly

and adequately sets out the judgment complained of and the relief sought, thus advising the


        1
        Appellant’s brief actually refers to an order from August 20, 2020, but this appears to be a
typographical error.

                                                   -9-
No. 1-20-0966

successful litigant of the nature of the appeal.’ ” People v. Smith, 228 Ill. 2d 95, 105 (2008)

(quoting Lang v. Consumers Insurance Service, Inc., 222 Ill. App. 3d 226, 229, (1991)).

Consequently, “ ‘[w]here the deficiency in notice is one of form, rather than substance, and the

appellee is not prejudiced, the failure to comply strictly with the form of notice is not fatal.’ ” Id.

¶ 29   In this case, as noted, appellant identified only the orders from August 27, 2020, and May

3, 2019, in its notice of appeal. In the relief sought section of the notice of appeal, appellant

indicated that it sought an order from this court “Vacat[ing] the Dismissal for want of Prosecution

and Dismiss[ing] the Third-Party Complaint.” Appellant concedes that the May 3, 2019, order is

not at issue in this appeal, but asserts that by identifying the August 27, 2020, order, denying the

motion to vacate the dismissal for want of prosecution and substitute the Duffy Trust as plaintiff,

appellant adequately informed the appellee of the trial court rulings sought to be reviewed.

Appellant essentially argues that the orders relating to the RJS Trust were steps in the “procedural

progression” that led to the judgment specified in the notice of appeal. See CitiMortgage, Inc. v.

Hoeft, 2015 IL App (1st) 150459, ¶ 8. Thus, even if those orders were not listed in the notice of

appeal, we would have jurisdiction to review those orders because they can be said to relate to the

judgment specified in the notice of appeal. Id. (citing Neiman v. Economy Preferred Insurance

Co., 357 Ill. App. 3d 786, 790-91 (2005)). That is because “[a]n appeal from a final judgment

draws into issue all previous interlocutory orders that produced the final judgment.” (Internal

quotation marks omitted.) Id. Here, had the court not denied the RJS Trust’s motion to substitute,

it would not have entered the dismissal for want of prosecution. If the dismissal for want of

prosecution had not been entered, the appellant would not have sought to vacate that order and

sought to substitute as plaintiff. Accordingly, we find that the orders denying the RJS Trust’s

motion to substitute and the order entering the dismissal for want of prosecution were procedural


                                                 - 10 -
No. 1-20-0966

steps toward the final judgment of August 27, 2020. See id. “All three orders are integrally

interrelated.” Id. Accordingly, we find that we have jurisdiction to review the order denying the

RJS Trust’s motion to substitute and the order entering the dismissal for want of prosecution. See

id. We therefore deny STB’s motion to dismiss the appeal.

¶ 30                           B. RJS Trust’s Motion to Substitute

¶ 31   Appellant first contends that the circuit court erred in denying the RJS Trust’s motion to

substitute because, under the Act, legal malpractice claims can survive the death of the plaintiff

and may be maintained by the decedent’s representative. Appellant asserts that because of the

malpractice, Robert’s own assets were depleted and, therefore, the RJS Trust had standing to

pursue to the claims in the complaint.

¶ 32   The Act provides:

       “In addition to the actions which survive by the common law, the following also survive:

       actions of replevin, actions to recover damages for an injury to the person (except slander

       and libel), actions to recover damages for an injury to real or personal property or for the

       detention or conversion of personal property, actions against officers for misfeasance,

       malfeasance, nonfeasance of themselves or their deputies, actions for fraud or deceit, and

       actions provided in Section 6-21 of ‘An Act relating to alcoholic liquors’.” 755 ILCS 5/27-

       6 (West 2018).

Appellant contends, citing Jones v. Siesennop, 55 Ill. App. 3d 1037 (1977), that legal malpractice

claims survive the death of the plaintiff and may be brought after the plaintiff’s death by the

plaintiff’s representative. The decision in Jones was based on the rationale that where an estate

that has been injured or depleted by the wrong of another, the estate should be compensated

regardless of whether the injured party is living or not. Id. at 1041 (citing McDaniel v. Bullard, 34

                                               - 11 -
No. 1-20-0966

Ill. 2d 487, 493-94 (1966)). This finding is consistent with the purpose of the Act, which is to serve

as “the vehicle by which the cause of action *** survives the death of the injured person when the

action would otherwise have abated at common law.” (Emphasis added.) National Bank of

Bloomington v. Norfolk & Western Ry. Co., 73 Ill. 2d 160, 174 (1978). Thus, the operative

determination is not whether a legal malpractice claim can survive the death of the plaintiff, but

whether Seifert was an “injured person” under the Act. The circuit court found that Seifert was not

the injured person and the cause of action did not survive his death so that it could be maintained

by his representative because Seifert brought the action as an agent for the Duffy Trust, the owner

of the Property and the party injured by the malpractice. We agree.

¶ 33   The Restatement (Third) of Agency section 3.07 provides that “[t]he death of an individual

agent terminates the agent’s actual authority.” Restatement (Third) of Agency § 3.07(1) (2006);

see Bruntjen v. Bethalto Pizza, LLC, 2014 IL App (5th) 120245, ¶¶ 82-83. Comment b to section

3.07 further provides that after an agent’s death, “[t]he agent’s actual authority is not transferrable

to the agent’s estate or heirs.” Restatement (Third) of Agency § 3.07 cmt. b (2006). Thus, Robert

would not be permitted to transfer his actual authority to maintain the lawsuit on behalf of the

Duffy Trust to the RJS Trust.

¶ 34   Appellant asserts, however, that STB’s alleged malpractice also personally damaged

Robert, that his personal damages were transferred to his estate upon his death, and that the RJS

Trust may therefore maintain the malpractice action. Appellant contends that Robert paid legal

fees and would have seen a gain from the sale of the Property. However, the factual allegations of

the second amended complaint demonstrate that Robert brought the action as “the manager and

agent” for the Duffy Trust, which owned the Property. The closing agreement with LeMay that

formed the basis of the malpractice action was between LeMay and Robert, but only in Robert’s


                                                - 12 -
No. 1-20-0966

capacity as an agent for the Duffy Trust, not personally. As the circuit court recognized, Robert

was authorized to bring the action only based on the power of attorney granted to him by the Duffy

Trust. Thus, once Robert died, the power to make decisions for the Property, including in the

malpractice action, reverted back to the principal, the Duffy Trust, and its then-trustee, Debra.

Indeed, appellant seemed to concede at oral argument that the RJS Trust was not a proper party

plaintiff. Accordingly, we find that the circuit court did not err in finding that the RJS Trust was

not a proper plaintiff and in denying its motion to substitute.

¶ 35            C. The Duffy Trust’s Motion to Substitute and Dismissal for Want of Prosecution

¶ 36    Appellant next contends that the circuit court erred in (1) denying the Duffy Trust’s motion

to substitute, (2) entering the dismissal for want of prosecution, and (3) denying the motion to

vacate the dismissal for want of prosecution. Appellant points out that, in denying the RJS Trust’s

motion to substitute, the circuit court explicitly stated that the Duffy Trust was the proper plaintiff.

However, the court then denied the Duffy Trust’s motion to substitute. Appellant asserts that the

court abused its discretion in refusing to vacate the dismissal for want of prosecution where the

Duffy Trust filed its motion to vacate the dismissal only one week after the court denied the RJS

Trust’s motion to reconsider and entered the dismissal.

¶ 37    STB responds that that the trial court properly exercised its discretion in dismissing the

case for want of prosecution and in denying the Duffy Trust’s motion to substitute. STB asserts

that under section 2-1008(b) of the Code of Civil Procedure (735 ILCS 5/2-1008(b) (West 2018)),

the Duffy Trust had 90 days after Robert’s death was suggested of record to file its motion to

substitute. STB maintains that the Duffy Trust filed its motion to substitute more than 90 days after

Robert’s death was suggested of record, and it was therefore untimely. STB also asserts that the

circuit court did not err in denying the Duffy Trust’s motion to substitute because the Duffy Trust


                                                 - 13 -
No. 1-20-0966

failed to offer any evidence that it had standing to pursue the malpractice action. STB contends

that the Duffy Trust did not offer any supporting documentation in conjunction with its motion to

substitute that showed that it had an interest in the Property.

¶ 38    We note that although STB raised similar arguments in the circuit court, the circuit court’s

order denying the Duffy Trust’s motion to substitute and vacate the dismissal for want of

prosecution indicated that it was based solely on the Duffy Trust’s lack of due diligence. The court

found that continuing the case would “pose an unnecessary burden to the parties and would only

stand to bog down the Court’s docket.” We find this ruling overly harsh based on the circumstances

presented. We first observe that courts should decide controversies on their merits where possible.

See Smith v. City of Chicago, 299 Ill. App. 3d 1048, 1054 (1998) (“The underlying spirit of our

system of civil justice is that controversies should be determined according to the substantive rights

of the parties.”); 735 ILCS 5/1-106 (West 2018) (the Code of Civil Procedure is to be liberally

construed, “to the end that controversies may be speedily and finally determined according to the

substantive rights of the parties”).

¶ 39   Secondly, we fail to see a lack of diligence by the Duffy Trust. The record shows that the

RJS Trust filed its motion to substitute on December 17, 2019. The circuit court denied the motion

on February 21, 2020. In denying that motion, the court stated:

       “When [Robert] died, his agency power did not pass to [the RJS Trust] and in fact the

       agency expired. **** The power to make decisions regarding the property at issue in the

       Underlying Suit, including the present claim for malpractice, reverted to Debra Duffy as

       trustee of the Duffy Trust.”

The RJS Trust filed a timely motion to reconsider that ruling two weeks later on March 5, 2020.

The circuit court denied the motion to reconsider and entered the dismissal for want of prosecution

                                                - 14 -
No. 1-20-0966

one week later on March 12, 2020. The Duffy Trust filed its motion to substitute only one week

later on March 19, 2020, which the trial court denied five months later in August 2020.2 Rather

than suggesting a lack of due diligence, the record reflects that the Duffy Trust was merely waiting

for the court to rule on the RJS Trust’s motion to substitute and motion to reconsider. Although

appellant wrongly believed that the RJS Trust was a proper substitute party plaintiff, the fact that

they were ultimately incorrect does not suggest a lack of due diligence on the part of the Duffy

Trust.

¶ 40      We recognize that courts possess the inherent power to dismiss actions for want of

prosecution, and the determination of the existence of a lack of prosecution rests within the sound

discretion of the trial court. Prosen v. Chowaniec, 271 Ill. App. 3d 65, 67 (1995). “However, a

dismissal for want of prosecution is error unless the party has been guilty of inexcusable delay in

prosecuting the suit.” Id. Indeed, a dismissal for want of prosecution should be set aside where

“satisfactory explanation of the apparent delay has been given, there has been no intentional or

wilful [sic] disregard of any directions of the court and it does not appear that further postponement

of the controversy on its merits would result in prejudice or hardship to any of the parties.” In re

Marriage of Dague, 136 Ill. App. 3d 297, 299 (1985).

¶ 41      Here, plaintiff’s counsel indicated that the delay—to the extent that there was one—was

based on obtaining Debra’s assent to substitute as party plaintiff and sign the conflict waiver. The

record does not reflect any intentional disregard of any directions of the court. In fact, the record

shows that on February 25, 2020, the court entered an order continuing the case to March 12, 2020,

for, among other things, “status on party-plaintiff.” Before that court date, on March 5, the RJS


          2
           We are cognizant of the delays caused in the circuit court by the Covid-19 pandemic during that
period.

                                                   - 15 -
No. 1-20-0966

Trust filed its motion to reconsider. On March 12, the circuit court both denied the motion to

reconsider and entered the dismissal for want of prosecution, seemingly denying appellant any

further opportunity to provide status on a new party plaintiff. Nonetheless, the Duffy Trust filed

its motion to substitute only one week later. Further, there is no indication that STB suffered or

would suffer prejudice or hardship by continuing the litigation. STB does not allege such prejudice.

Accordingly, we find that the circuit court abused its discretion in denying the motion to vacate

the dismissal for want of prosecution and in denying the Duffy Trust’s motion to substitute as party

plaintiff on the basis that the Duffy Trust did not act with due diligence.

¶ 42   We further find that none of the arguments STB raises on appeal support the circuit court’s

judgment. STB contends that under section 2-1008(b) of the Code of Civil Procedure, a motion to

substitute must be filed within 90 days of the plaintiff’s death being suggested of record. STB

asserts that by the time the circuit court entered the dismissal for want of prosecution on March

12, the matter had been pending for more than 90 days without a proper plaintiff.

¶ 43   First, we observe that STB did not raise this argument in the trial court, nor did the trial

court rely on section 2-1008(b) in denying the Duffy Trust’s motion. It is well-settled that

arguments not raised in the trial court may not be raised for the first time on appeal. Shell Oil Co.

v. Department of Revenue, 95 Ill. 2d 541, 550 (1983). STB has therefore waived any objection to

the Duffy Trust’s motion to substitute on the basis of section 2-1008(b)’s 90-day time limitation.

Susman v. North Star Trust Co., 2015 IL App (1st) 142789, ¶ 41 (“It is well established that issues

not raised in the trial court are waived and may not be raised for the first time on appeal.”).

¶ 44   Nonetheless, we would find STB’s contention based on section 2-1008(b) of the Code of

Civil Procedure (735 ILCS 5/2-1008(b) (West 2018)) unpersuasive. Section 2-1008(b) provides

that “[i]f a party to an action dies and the action is one which survives, the proper party or parties


                                                - 16 -
No. 1-20-0966

may be substituted by order of court.” Id. The 90-day time limitation in that section appears directly

after a discussion of a motion to substitute a party’s personal representative if the person who

brings the action dies, or if the person against whom the action has been brought dies. Id. This is

the provision under which the RJS Trust sought to substitute, as the personal representative for

Robert after his death. However, two paragraphs later, section 2-1008(b) provides:

                “No action brought for the use of another abates by reason of the death of the

        plaintiff whose name is used but may be maintained by the party for whose use it was

        brought in his or her own name upon suggesting the death of record and the entry of an

        order of substitution.” Id.

This is the provision pursuant to which the Duffy Trust sought to substitute. Robert brought the

action under his name for the “use” of the Duffy Trust, which owned the Property and was the

party damaged by the alleged legal malpractice. Under section 2-1008(b), therefore, the action did

not abate at Robert’s death, and the real party in interest, the Duffy Trust, was permitted to file its

motion to substitute upon suggesting the death of record. There is no indication that the 90-day

time limitation applies to this type of substitution. Accordingly, we find that the 90-day time

limitation of section 2-1008(b) is not a valid basis to affirm the trial court’s ruling.

¶ 45    STB also asserts that the trial court did not abuse its discretion in denying the motion to

substitute because the Duffy Trust failed to present any evidence that it was a valid trust or that it

had a legal interest in the Property. STB contends that the Duffy Trust did not provide any trust

creation documents or other documentation that supported the existence of the trust. These

arguments are, in essence, a contention that the Duffy Trust lacked standing to substitute as

plaintiff. This matter was discussed extensively at oral argument where STB contended that the




                                                 - 17 -
No. 1-20-0966

only evidence the Duffy Trust presented in support of its standing to maintain the action was an

unverified conflict waiver signed by Debra.

¶ 46    It is axiomatic, however, that “standing is an affirmative defense that a defendant must

plead and prove.” (Emphasis added.) Deutsche Bank National Trust Co. v. Estate of Schoenberg,

2018 IL App (1st) 160871, ¶ 26 (citing Bank of America, N.A. v. Adeyiga, 2014 IL App (1st)

131252, ¶ 61). As such, the Duffy Trust did not have the burden to plead and prove standing;

rather, it was STB’s burden to plead and prove lack of standing. Greer v. Illinois Housing

Development Authority, 122 Ill. 2d 462, 494 (1988). A motion objecting to a party’s motion to

substitute as plaintiff is not the proper pleading to raise the affirmative defense of standing. Rather,

controversies regarding standing are best resolved by motions for summary judgment, made after

discovery, rather than on the pleadings. Id. The Duffy Trust’s alleged failure to substantiate its

standing is not a valid basis to support the circuit court’s ruling on the motion to substitute.

¶ 47    Accordingly, we find that the circuit court abused its discretion in denying the Duffy

Trust’s motion to substitute and in refusing to vacate the dismissal for want of prosecution. We

therefore remand the matter for further proceedings where the court will vacate the dismissal for

want of prosecution and permit the Duffy Trust to substitute as party plaintiff.

¶ 48                                     III. CONCLUSION

¶ 49    For the reasons stated, we deny STB’s motion to dismiss the appeal, and we reverse the

judgment of the circuit court of Cook County and remand the matter for further proceedings

consistent with this order.

¶ 50    Reversed and remanded with directions; motion to dismiss appeal denied.




                                                 - 18 -
No. 1-20-0966


                                  No. 1-20-0966


Cite as:                 Seifert v. Sneckenberg Thompson & Brody, LLP, 2022 IL App
                         (1st) 200966


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 17-L-632;
                         the Hon. Margaret Ann Brennan, Judge, presiding.


Attorneys                Charles Aaron Silverman, of Charles Aaron Silverman, P.C., of
for                      Skokie, for appellant.
Appellant:


Attorneys                Rebecca M. Rothmann, of Wilson Elser Moskowitz Edelman &
for                      Dicker LLP, of Chicago, for appellees.
Appellee:




                                       - 19 -